                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


Melissa Taylor and Douglas St.
Pierre,
                                           Case No. 15-13777
                          Plaintiffs,
                                           Judith E. Levy
v.                                         United States District Judge

DLI Properties, LLC, d/b/a Ford            Mag. Judge David R. Grand
Field, S.A.F.E. Management, LLC,
Donna Farmer, and Sabrina
Wiggins,

                          Defendants.

________________________________/

 OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR
 RECONSIDERATION [67] AND DOUGLAS DYMARKOWSKI’S
   MOTION TO SUBSTITUTE TRUSTEE AS PLAINTIFF [74]

      Plaintiff Melissa Taylor’s personal injury claims against defendants

S.A.F.E. Management, LLC, Donna Farmer, and Sabrina Wiggins were

dismissed on September 28, 2018, for failure to state a claim.1 (Dkt. 65.)

The Court found that Taylor was judicially estopped from asserting her




      1 The Court provided a complete factual background of this case in its Opinion
and Order granting defendants’ motion to dismiss (Dkt. 65), which the Court
incorporates here by reference.
claims because she failed to include them in her Chapter 7 bankruptcy

petition. (Id.) Plaintiffs filed a Motion for Reconsideration. (Dkt. 67.)

Supplemental briefing was ordered in response to plaintiffs’ first ground

for reconsideration, in which plaintiff argued that the Court improperly

dismissed Taylor’s claims because they belong to her bankruptcy trustee,

Douglas Dymarkowski. (Dkt. 69.) The briefing was complete. (Dkts. 71,

73.) Then, Dymarkowski filed a motion to substitute himself as plaintiff

(Dkt. 74), and the parties responded. (Dkts. 75, 76.) The Court now

considers the motions together.

  I.     Legal Standard

       To prevail on a motion for reconsideration under Local Rule 7.1, a

movant must “not only demonstrate a palpable defect by which the court

and the parties and other persons entitled to be heard on the motion have

been misled but also show that correcting the defect will result in a

different disposition of the case.” E.D. Mich. LR 7.1(h)(3). “A palpable

defect is a defect that is obvious, clear, unmistakable, manifest or plain.”

Witzke v. Hiller, 972 F. Supp. 426, 427 (E.D. Mich. 1997). The “palpable

defect” standard is consistent with the standard for amending or altering

a judgment under Federal Rule of Civil Procedure 59(e), that there was



                                     2
“(1) a clear error of law; (2) newly discovered evidence; (3) an intervening

change in controlling law; or (4) a need to prevent manifest injustice.”

Henderson v. Walled Lake Consol. Schs., 469 F.3d 479, 496 (6th Cir.

2006). Motions for reconsideration should not be granted if they “merely

present the same issues ruled upon by the court, either expressly or by

reasonable implication,” E.D. Mich. LR 7.1(h)(3), or if the “parties use . .

. a motion for reconsideration to raise new legal arguments that could

have been raised before a judgment was issued.” Roger Miller Music, Inc.

v. Sony/ATV Publ’g, 477 F.3d 383, 395 (6th Cir. 2007).

  II.     Analysis

        Plaintiffs argue that the opinion and order dismissing Taylor’s

remaining claims contains two palpable defects within the meaning of

Local Rule 7.1(h)(3): first, the Court improperly dismissed Taylor’s claims

because they belong to Dymarkowski, and second, the Court’s application

of judicial estoppel to Taylor’s conduct was incorrect. (Dkt. 67.) As to the

first ground, there was a palpable defect, a clear error of law, but it does

not affect the disposition of this case because the Court denies




                                     3
Dymarkowski’s motion to substitute.2 And as to the second ground,

plaintiffs fail to show that there was a palpable defect in the Court’s

judicial estoppel analysis according to the Rule 59(e) standard.

          A. Ground One: The Claims Belong to the Trustee, but the
             Disposition of the Case is Unaffected.

      Plaintiffs argue that Taylor’s personal injury claims legally belong

to Dymarkowski, and so the Court cannot dismiss them because Taylor

would be judicially estopped from bringing them. (Dkt. 67 at 3.) Plaintiffs

are correct that a court cannot dismiss claims under the doctrine of

judicial estoppel as applied to the bankruptcy petitioner because it would

unfairly penalize the bankruptcy trustee for the petitioner’s conduct. (Id.

(citing Stephenson v. Malloy, 700 F.3d 265, 272 (6th Cir. 2012).) But the

underlying legal issue is that Taylor has no standing to bring these

claims because the claims do not belong to her. (Dkt. 69 at 4–6 (citing

Auday v. Wet Seal Retail, Inc. 698 F.3d 902, 903 (6th Cir. 2012).)

      However, a court may only grant a motion for reconsideration if

“correcting the defect will result in a different disposition of the case.”



      2 Plaintiffs also argue that the Court’s application of judicial estoppel to
Taylor’s conduct is incorrect and that it should have applied it to Dymarkowski
because the claims belong to him as trustee. (Dkt. 67 at 10.) Because the Court denies
the motion to substitute Dymarkowski, this ground is moot.

                                          4
E.D. Mich. LR 7.1(h)(3). Here, the claims were dismissed with prejudice.

(Dkt. 65 at 23.) As noted in the order for supplemental briefing, the Court

has three options: (1) grant the motion to reconsider, but maintain the

dismissal and find that the claims are dismissed without prejudice so

Dymarkowski may pursue them later; (2) grant the motion to reconsider,

reverse the dismissal, and substitute Dymarkowski, permitting these

personal injury claims to go forward; or (3) deny the motion to reconsider

because the claims are properly dismissed with prejudice, despite Federal

Rule of Civil Procedure 17(a)(3). (Dkt. 69 at 7.) The third option is most

appropriate.

     Rule 17(a)(3) provides: “The court may not dismiss an action for

failure to prosecute in the name of the real party in interest until, after

an objection, a reasonable time has been allowed for the real party in

interest to ratify, join, or be substituted into the action.” However, courts

do not construe this provision literally and “have held that when the

determination of a proper party is not difficult and where there has been

no understandable mistake, dismissal is warranted despite Rule




                                     5
17(a)(3).”3 Barefield v. Hanover Ins. Co., 521 B.R. 805, 810 (E.D. Mich.

2014) (citing cases). Courts must still consider substitution before

dismissing a case; this is an important caveat. Id. (same). Even so, courts

have dismissed claims where “substitution would not achieve the purpose

of Rule 17(a)(3),” which is “to protect against forfeiture” of claims when

it is difficult to determine who the real party in interest is or an

understandable mistake has been made as to the proper party. Id.

      For example, in Rodriguez v. Mustang Manufacturing Co., the court

determined that it was inappropriate, despite Rule 17(a)(3), to permit the

substitution of a bankruptcy trustee because it was not legally difficult

to determine the real party in interest, there was no indication the

plaintiff had made a reasonable mistake, and the substitution had not

occurred within a reasonable amount of time.4 No. 07-CV-13828, 2008

WL 2605471, at *3–4 (E.D. Mich. June 27, 2008).



      3 For this reason, plaintiffs’ argument that defendants did not object to Taylor
as plaintiff has no bearing on this analysis. (See Dkt. 71 at 5.)

      4 The court in Rodriguez considered when the plaintiff had filed and concluded
his bankruptcy, more than two years before the civil suit, to find an unreasonable
delay. 2008 WL 2605471, at *3. However, it is more consistent with the principle in
Stephenson that the bankruptcy trustee should not be penalized for the actions of the
bankruptcy petitioner, 700 F.3d at 272, to consider when the trustee knew about the
claims, rather than when the bankruptcy ended. See also Canterbury v. Federal-
Mogul Ignition Co., 483 F. Supp. 2d 820, 827 (S.D. Iowa 2007).

                                          6
     Here, the purpose of Rule 17(a)(3) is not fulfilled by permitting the

substitution of Dymarkowski. It is not difficult to determine that

Dymarkowski had the right to sue. Id. at *4 (“The law of the Sixth Circuit

clearly demonstrates that [plaintiff’s] bankruptcy trustee had the

exclusive right to bring the bankruptcy claim.”); e.g., Auday, 698 F.3d at

904–05. Plaintiffs also do not show that the failure to substitute

Dymarkowski earlier was due to a reasonable mistake. Rather, they

argue that Dymarkowski was ignorant of the law, which is not an excuse

or a reasonable mistake. (See Dkt. 71 at 3.) Moreover, Dymarkowski has

had a reasonable time in which to substitute himself as plaintiff. He has

known about the personal injury claims since April 2018, but he

neglected to determine his rights as trustee and further them for seven

months. Instead, with motions flying back and forth, he chose to sit on

his rights. Concerns about accidental or unwitting forfeiture are

therefore minimal. For these reasons, it is appropriate to deny the motion

to substitute, which therefore does not change the disposition of this case.

Taylor is still the plaintiff and her claims are still properly dismissed,

albeit for a lack of standing.




                                     7
     Plaintiff argues that the Court should substitute Dymarkowski

under Rule 17(a)(3) because the statute of limitations prevents the

trustee from bringing the claims later, even if the Court determined on

this motion that a dismissal of claims without prejudice was proper. (Dkt.

71 at 7–8 (citing Barefield, 521 B.R. at 811).) However, this case is

distinguishable from Barefield because the court there did not consider

an unreasonable delay by the trustee to file a motion to substitute and

preserve his rights as the real party in interest.

     Plaintiff also argues that in Auday, the Sixth Circuit required the

district court to consider on remand only dismissal without prejudice or

substitution. (Dkt. 71 at 6 (citing Auday, 698 F.3d at 905–06).) However,

these were case-specific remand directions, not a bar on utilizing

discretion to dismiss claims with prejudice.

     Finally, plaintiffs point to Canterbury, arguing that because

Dymarkowski did not know about the claims until the statute of

limitations had expired, any dismissal “would be inequitable.” 483 F.

Supp. 2d at 827. Plaintiffs fail to note that the Canterbury court expressly

considered the swiftness of the trustee’s actions to reopen the bankruptcy

and “ensure the ongoing vitality of the present claims.” Id. at 826. In



                                     8
Canterbury, the trustee reopened the case two weeks after the

defendant’s motion raising the plaintiff’s failure to disclose the claims in

the bankruptcy petition; a week after that, the trustee requested that the

bankruptcy court permit him to hire counsel. Then, the plaintiff filed a

motion to amend the complaint to substitute the trustee a little over two

months after defendant filed the motion.

      In contrast, in this case, once he reopened Taylor’s bankruptcy case,

Dymarkowski did nothing to preserve his claims. He reopened the

bankruptcy case on the same day defendants filed their motion to dismiss

on judicial estoppel grounds (Dkts. 57, 61-3), but it was not until the

Court ordered supplemental briefing over seven months later that

Dymarkowski sought appointment of counsel or filed a motion to be

substituted. (Dkt. 71 at 3–4.)

      Given this analysis, plaintiffs’ assertion that equity, justice, and the

preparation by the parties for trial require substitution of Dymarkowski

under Federal Rule of Procedure 1 is unpersuasive.5 (See id. at 6.)


      5 In the alternative, plaintiffs argue that Dymarkowski should be substituted
under Federal Rules of Civil Procedure 25(c) and 21. Both rules grant discretion to
federal courts to substitute parties. Fed. R. Civ. Pro 21 & 25(c); e.g., Bauer v.
Commerce Union Bank, 859 F.2d 438, 421–22 (6th Cir. 1988). For the same reasons
the Court finds that Rule 17(a)(3) is no bar to denying the substitution, the Court also
declines to exercise its discretion to substitute Dymarkowski under these rules. There

                                           9
Dymarkowski failed to actively preserve his right to bring the personal

injury claims and pursue them, despite clear law providing for his rights

to bring the claims. It is his delay that has delayed the resolution of this

case. Therefore, the denial of his motion to substitute is appropriate, and

plaintiffs’ motion for reconsideration on this ground is denied.

         B. Ground 2: There is no Palpable Defect in the Earlier Judicial
            Estoppel Analysis.

      Plaintiffs argue that the Court’s judicial estoppel analysis of

Taylor’s conduct is a palpable defect because the Court did not address

certain factors relating to the reopening of the bankruptcy proceedings

and because plaintiffs disagree with the Court’s application of the judicial

estoppel test. (Dkt. 67 at 2, 11.) Although this argument is now moot

because Taylor has no standing to bring these personal injury claims and

Dymarkowski has not been substituted for her, it warrants addressing

because it is blatantly improper under the Local Rules. Local Rule

7.1(h)(3) prohibits parties from restating their arguments simply because

they disagree with the Court, but this is precisely what plaintiffs do.




was also no transfer of interest because the claims belonged to Dymarkowski all
along, and so the Court further declines to substitute him under Rule 25(c).

                                      10
     To determine whether a bankruptcy petitioner is judicially

estopped from bringing a civil claim, a court must find that:

     (1) the debtor plaintiff ‘assert[ed] a position that is contrary
     to one that the [plaintiff] has asserted under oath in a
     [bankruptcy] proceeding . . . [,] (2) the [bankruptcy] court
     adopted the contrary position either as a preliminary matter
     or as part of a final disposition,’ and (3) the plaintiff’s failure
     to disclose was not due to ‘mistake or inadvertence.’

(Dkt. 65 at 10 (quoting White v. Wyndham Vacation Ownership, Inc., 617

F.3d 472, 476 (6th Cir. 2010).) Under prong three, courts look at whether

“there was an absence of bad faith.” (Id. (quoting White, 617 F.3d at 476–

77).) Plaintiff fails to show a palpable defect in the Court’s analysis of

prong one, prong two, and bad faith.

     Plaintiffs repeat their earlier arguments under the first prong.

(Compare Dkt. 67 at 12–13 with Dkt. 61 at 15–16.) Plaintiffs do not point

to any law, much less different law, that shows the Court committed clear

error by applying the wrong law or overtly misapplying the law.

     As to the second prong, that the bankruptcy court adopted Taylor’s

position, plaintiffs focus on the Court’s use of the phrase “final

disposition” in the opinion and cite law permitting parties to reopen

bankruptcy proceedings and indicating bankruptcy closure does not

adjudicate rights. (Id. at 12–13.) However, plaintiffs still neglect to


                                     11
address the White test, which provides that this prong is satisfied when

“the bankruptcy court adopt[s] the contrary position as either a

preliminary matter or as part of a final disposition.” 617 F.3d at 478

(emphasis added). Whether the discharge of debt was a preliminary

matter or a final disposition, the result is the same—the bankruptcy

court adopted Taylor’s contrary position when it discharged her debts.

The White court considered identical circumstances in holding that the

bankruptcy court adopted the plaintiff’s contrary position when it

discharged the debts. 617 F.3d at 474, 478–79. It did so despite the

plaintiff’s bankruptcy amendment, which would have required reopening

the bankruptcy case. See id. at 474. Plaintiffs’ effort to obscure clear,

binding precedent does not create a palpable defect. This is not a close

question of law, much less clear error of law.

     Plaintiffs’ argument that “[t]he court’s analysis of Plaintiff’s

absence of bad faith is incorrect” (Dkt. 67 at 14) also does not show a

palpable defect. Plaintiffs repeat their previous arguments because they

believe Taylor’s ex post facto efforts to notify the bankruptcy court of her

omission should have been credited more than they were. In their closest

brush with the palpable defect standard, they argue that the Court’s



                                    12
application of White, specifically where the Court noted that “more is

required” than ex post facto efforts (Dkt. 65 at 16), is “not supported by

law.” (Dkt. 67 at 15.) In the end, however, plaintiffs merely disagree with

the Court’s run-of-the-mill analysis, which does not generate a palpable

defect.

     In its opinion, the Court was not creating a different standard for

bad faith than the one enunciated in White by stating that “more is

required.” Rather, the Court summarized its comparison between the

actions of the plaintiffs in White and Eubanks v. CBSK Financial Group,

Inc., 385 F.3d 894 (6th Cir. 2004), and Taylor. (Dkt. 65 at 16–20.) White

requires the Court to consider the extent, effectiveness, and timing of

Taylor’s efforts to inform the bankruptcy court of undisclosed claims, and

any other factors that are useful to assess whether she acted without bad

faith. 617 F.3d at 480–82. The Court concluded that precedent does not

support finding a lack of bad faith when the only efforts she undertook to

apprise the bankruptcy court of her omission occurred after the

defendants raised a judicial estoppel argument, i.e. more is required by

the case law to show an absence of bad faith. (Dkt. 65 at 17.)




                                    13
     This is consistent with White. In White, an ex post facto amendment

to a bankruptcy petition was insufficient on its own to show a lack of bad

faith. See 617 F.3d at 481. The White court did not consider the clerical

steps to file an amendment, such as reopening the bankruptcy case or

reappointing the trustee. Those steps, which plaintiffs point to (Dkt. 67

at 2), are inconsequential to the White analysis.

     Plaintiffs also argue that the Court held that a case must present

identical facts as those in Eubanks to show an absence of bad faith. (Dkt.

67 at 16.) The Court analyzed the impact of precedent, it did not forge a

new judicial estoppel test or standard for showing a lack of bad faith. (See

Dkt. 65 at 17–18.) See also White, 617 F.3d 477–78 (recounting the Sixth

Circuit’s comparison of cases to Eubanks in Lewis v. Weyerhaeuser Co.,

141 F. App’x 420 (6th Cir. 2005), and conducting its own comparison to

Eubanks).

     Finally, Taylor argues that the Court should have interpreted other

factors differently and weighed more heavily the interests of Taylor’s

creditors. (Dkt. 67 at 10, 14.) White permits courts to consider other

factors that “undermine the sufficiency of “[plaintiff’s] attempts to advise

the bankruptcy court of her . . . claim.” 617 F.3d at 482. And judicial



                                    14
estoppel, an equitable doctrine, requires the Court “to weigh the benefits

involved and the degree and fault of the parties,” including creditors. See

id. at 485 (Clay, J., dissenting). In its opinion, the Court followed White.

      As to the other factors the Court considered, plaintiffs address two.

First, they assert that Taylor had poor counsel during her first

bankruptcy. (Dkt. 67 at 14.) This does not negate what the Court

considered, which was that she would have had more knowledge than a

person who had never filed for bankruptcy before, when it determined

this factor further indicated bad faith. Second, plaintiffs argue that the

Court was wrong to find Taylor’s amended bankruptcy was a sign of bad

faith. (Id. at 16–17.) As indicated in the parties’ “Joint Final Pretrial

Order,” Taylor planned to present nearly $200,000 in medical bills to the

jury. (Dkt. 54 at 3.) It is a struggle to see how it was palpable error to find

the bankruptcy amendment—listing the claim as worth $75,000—

evinced bad faith when Taylor herself represented to the Court that it

was worth more than twice that.

      Finally, plaintiffs fail to show that the Court did not consider the

interests of Taylor’s creditors or that it abused its discretion when it

determined that equity required the Court to find Taylor’s fault



                                      15
outweighed all else. Plaintiffs repeat their earlier arguments, noting that

the Court did not explicitly address the creditor’s interests. (See Dkt. 67

at 10.) The Court found Taylor was judicially estopped, which reasonably

implies it determined her fault was greater on balance than all other

interests. See E.D. Mich. LR 7.1(h)(3) (“[T]he court will not grant motions

for rehearing or reconsideration that merely present the same issues

ruled upon by . . . reasonable implication.”); see, e.g., White, 617 F.3d at

484 (finding plaintiff was judicially estopped despite the interests of her

creditors). Taylor may wish for a different outcome, but that does not

create a palpable defect.

  III. Conclusion

     For the reasons set forth above, the Court’s palpable error in

dismissing claims for judicial estoppel reasons, rather than because

Taylor lacked standing, has no effect on the disposition of the case

because the purpose of Rule 17(a)(3) is not fulfilled by granting the

motion to substitute the trustee. The remainder of plaintiffs’ motion for

reconsideration is therefore moot.

     Accordingly, the motions for reconsideration (Dkt. 67) and to

substitute the trustee (Dkt. 71) are DENIED.



                                     16
     IT IS SO ORDERED.

Dated: December 19, 2018               s/Judith E. Levy
     Ann Arbor, Michigan               JUDITH E. LEVY
                                       United States District Judge


                   CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on December 19, 2018.
                                       s/Shawna Burns
                                       SHAWNA BURNS
                                       Case Manager




                                  17
